 
 
I 
111th CONGRESS
2d Session
H. R. 4675 
IN THE HOUSE OF REPRESENTATIVES 
 
February 24, 2010 
Mr. Heller introduced the following bill; which was referred to the Committee on Natural Resources
 
A BILL 
To prohibit the further extension or establishment of national monuments in Nevada except by express authorization of Congress. 
 
 
1.Limitation on further extension or establishment of national monuments in NevadaThis proviso of the last sentence of the first section of the Act of September 14, 1950 (64 Stat. 849, chapter 950; 16 U.S.C. 431a), is amended by inserting or Nevada after Wyoming. 
 
